83 S.E.2d 890 (1954)
240 N.C. 788
Ida Florence MOSS
v.
A. HICKS.
No. 96.
Supreme Court of North Carolina.
October 20, 1954.
*891 Davenport & Davenport, Nashville, for plaintiff appellant.
S. L. Arrington, Rocky Mount, for defendant appellee.
WINBORNE, Justice.
Did the trial court err in sustaining the demurrer to the complaint? This is the question presented on this appeal. And upon it arises the basic question as to whether the relation between plaintiff and defendant is that of landlord and tenant, or of master and servant. Plaintiff contends for the latter. But the decisions of this Court, and the Landlord and Tenant Act, Chap. 42 of the General Statutes, lead to the conclusion that the relation is that of landlord and tenant. See among other cases Pleasants v. Barnes, 221 N.C. 173, 19 S.E.2d 627, which cites State v. Hoover, 107 N.C. 795, 12 S.E. 451, 10 L.R.A. 726, and State v. Etheridge, 169 N.C. 263, 84 S.E. 264. Compare State v. Smith, 100 N.C. 466, 6 S.E. 84, Tucker v. Park Yarn Mills Co., 194 N.C. 756, 140 S.E. 744, and Simons v. Lebrun, 219 N.C. 42, 12 S.E.2d 644.
*892 Clearly from these decisions the contract between the defendant on the one hand, and the plaintiff and her husband, on the other, established as between them the relation of landlord and tenant with respect to the cultivation of the lands of defendant, and with respect to the occupancy of the house by plaintiff and her husband.
In the Pleasants case, supra, plaintiff rented from defendants a farm in Johnston County, owned by them, for cultivation by him in the year 1940 on "`half shares, the old fashioned way'", that is, plaintiff to "`furnish labor and one half the guano'", and receive half of the crops, and defendants to furnish "`teams and tools'" and receive the other half of the crops. Plaintiff was injured while engaged in pulling stumps on the land. This Court held that the relation of landlord and tenant existed between defendants and plaintiff with respect to the cultivation of the farm, and treated and disposed of the case in respect to the theory on which plaintiff brought the action, that is, that he was servant of defendant in doing the work of pulling stumps.
In State v. Hoover, supra, where defendant was charged with enticing a servant,the contract, as testified to by the prosecutor, was as follows: "`Jackson was to cultivate certain of the prosecutor's land, amounting to about 8 or 9 acres, for the year 1890, and pay him, as rental, the sum of $33, or one 400-1bs. bale of cotton, with the understanding that Jackson was to work for the prosecutor whenever he needed Jackson and he, Jackson, could leave his own crop, at 50 cents a day.'" The Court held that the relation of master and servant did not exist, for the reason that Jackson was not in the employment of the prosecutor,that the relation between them was that of landlord and tenant.
The case of State v. Etheridge, supra [169 N.C. 263, 84 S.E. 265], was of similar nature to the Hoover case, supra. The decision of the court was to like effect. Moreover, in the Etheridge case the Court said, "We have never understood that, in law, either a tenant or a cropper is a servant of the landowner." See also Parker v. Brown, 136 N.C. 280, 48 S.E. 657.
And in Tucker v. Park Yarn Mills Co., supra [194 N.C. 756, 140 S.E. 745], in opinion by Connor, J., it is declared: "It is well settled by the decisions of this court that ordinarily a landlord owes no duty to the tenant to repair the premises, and is not liable ordinarily for personal injuries sustained by the tenant, although such injuries are caused by the negligent breach of an agreement to repair." See Jordan v. Miller, 179 N.C. 73, 101 S.E. 550; Hudson v. Singleton Silk Co., 185 N.C. 342, 117 S.E. 165. Indeed, the instant case presents no facts to take it out of this rule.
So holding, the judgment below will be, and is
Affirmed.